Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restrictions
Claim 1 allowable. The restriction requirement between the species and subspecies, as set forth in the Office action mailed on 06/26/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/26/2019 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with William J. Delfs on March 2nd 2021.

Cancel claims 5, 8, 10, 11-22
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1 and 6 are allowed over the prior art of record as none of the cited prior art alone or in combination teaches a swimsuit comprising a torso-covering section extending from a bustline to a hemline, a fastener extending from a first point located directly on a left side of the bustline of a front panel to a second point located directly on a right leg cuff of the hemline, wherein the fastener extending diagonally from the first point to the second point only in one direction which is from the left side of the bustline to the right leg cuff of the hemline (as illustrated in Fig. 3).  The closest art of record is a wetsuit product on Buyer's Guide 2015 by Cressi (hereinafter "Cressi") which discloses a wetsuit comprising a fastener extending diagonally from a first point located at a head covering portion to a second point located directly on a leg cuff of a hemline.  However, Cressi does not teach a swimsuit comprising a torso-covering section extending from a bustline to a hemline, a fastener extending from a first point located directly on a left side of the bustline of a front panel to a second point located directly on a right leg cuff of the hemline, wherein the fastener extending diagonally from the first point to the second point only in one direction which is from the left side of the bustline to the right leg cuff of the hemline.  Modifying Cressi to have the claimed structure would be hindsight reconstruction based upon Applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AIYING ZHAO/Examiner, Art Unit 3732  

                                                                                                                                                                                                      /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732